                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


LILLIAN C. RIERA                                              CIVIL ACTION

VERSUS                                                        NUMBER: 17-8694

NANCY A. BERRYHILL, ACTING                                    SECTION: “A”(5)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

                                         ORDER

       The Court, having considered the motions, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the objection to the Magistrate Judge’s

Report and Recommendation, hereby approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for summary judgment is denied, that

Defendant’s motion for summary judgment is granted, and that Plaintiff’s suit is dismissed

with prejudice.

       October 22, 2018




                                                         JAY C. ZAINEY
                                                 UNITED STATES DISTRICT JUDGE
